          Case 5:19-cv-00310-DSF-KK Document 3 Filed 02/20/19 Page 1 of 1 Page ID #:10
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Nicholas M. Wajda
 Wajda Law Group, APC
 11400 West Olympic Boulevard, Suite 200M
 Los Angeles, CA 90064
 Telephone: (310) 997-0471




 ATTORNEY(S) FOR:    Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
ANITA ROSS,                                                                   CASE NUMBER:

                                                                                       5:19-cv-00310
                                                              Plaintiff(s),
                                     v.
D & A SERVICES, LLC,
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                    ANITA ROSS
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                 PARTY                                                  CONNECTION / INTEREST
Anita Ross                                                                    Plaintiff
D & A Services, LLC                                                           Defendant
Wajda Law Group, APC                                                          Attorney for Plaintiff




         2/20/2019                                         /s/ Nicholas M. Wajda
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Nicholas M. Wajda


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
